Exhibit 10.4

 

COPART, INC.

 

2007 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Copart, Inc. 2007
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Award Agreement (the “Award Agreement”).

 


I.              NOTICE OF RESTRICTED STOCK GRANT


 

Participant Name:

 

Address:

 

You have been granted the right to receive an Award of Restricted Stock, subject
to the terms and conditions of the Plan and this Award Agreement, as follows:

 

Grant Number

 

 

 

Date of Grant

 

 

 

Vesting Commencement Date

 

 

 

Exercise Price Per Share

$

 

 

Total Number of Shares Granted

 

 

 

Total Exercise Price

$

 

 

Term/Expiration Date:

 

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to repurchase or
reacquire the Restricted Stock will lapse in accordance with the following
schedule:

 

[INSERT VESTING SCHEDULE]

 

[PARTICIPANT MUST PURCHASE THE SHARES BEFORE THE EXPIRATION DATE OR THE
RESTRICTED STOCK AWARD WILL TERMINATE AND PARTICIPANT WILL HAVE NO FURTHER RIGHT
TO PURCHASE THE SHARES.]

 

By Participant’s signature and the signature of the representative of
Copart, Inc. (the “Company”) below, Participant and the Company agree that this
Award of Restricted Stock is granted under and governed by the terms and
conditions of the Plan and this Award Agreement, including the Terms and
Conditions of Restricted Stock Grant, attached hereto as Exhibit A, all

 

1

--------------------------------------------------------------------------------


 

of which are made a part of this document.  Participant has reviewed the Plan
and this Award Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Award Agreement and fully understands
all provisions of the Plan and Award Agreement.  Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award Agreement. 
Participant further agrees to notify the Company upon any change in the
residence address indicated below.

 

PARTICIPANT:

COPART, INC.

 

 

 

 

 

Signature

By

 

 

 

Print Name

Title

 

 

Resident Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

 


1.             GRANT OF RESTRICTED STOCK.  THE COMPANY HEREBY GRANTS TO THE
INDIVIDUAL NAMED IN THE NOTICE OF GRANT ATTACHED AS PART I OF THIS AWARD
AGREEMENT (THE “PARTICIPANT”) UNDER THE PLAN FOR PAST SERVICES AND AS A SEPARATE
INCENTIVE IN CONNECTION WITH HIS OR HER SERVICES AND NOT IN LIEU OF ANY SALARY
OR OTHER COMPENSATION FOR HIS OR HER SERVICES, AN AWARD OF SHARES OF RESTRICTED
STOCK, SUBJECT TO ALL OF THE TERMS AND CONDITIONS IN THIS AWARD AGREEMENT AND
THE PLAN, WHICH IS INCORPORATED HEREIN BY REFERENCE.  SUBJECT TO
SECTION 19(C) OF THE PLAN, IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND
CONDITIONS OF THE PLAN AND THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT, THE
TERMS AND CONDITIONS OF THE PLAN WILL PREVAIL.


 


2.             ESCROW OF SHARES.


 

(A)           ALL SHARES OF RESTRICTED STOCK WILL, UPON EXECUTION OF THIS AWARD
AGREEMENT, BE DELIVERED AND DEPOSITED WITH AN ESCROW HOLDER DESIGNATED BY THE
COMPANY (THE “ESCROW HOLDER”).  THE SHARES OF RESTRICTED STOCK WILL BE HELD BY
THE ESCROW HOLDER UNTIL SUCH TIME AS THE SHARES OF RESTRICTED STOCK VEST OR THE
DATE PARTICIPANT CEASES TO BE A SERVICE PROVIDER.

 

(B)           THE ESCROW HOLDER WILL NOT BE LIABLE FOR ANY ACT IT MAY DO OR OMIT
TO DO WITH RESPECT TO HOLDING THE SHARES OF RESTRICTED STOCK IN ESCROW WHILE
ACTING IN GOOD FAITH AND IN THE EXERCISE OF ITS JUDGMENT.

 

(C)           UPON PARTICIPANT’S TERMINATION AS A SERVICE PROVIDER FOR ANY
REASON, THE ESCROW HOLDER, UPON RECEIPT OF WRITTEN NOTICE OF SUCH TERMINATION,
WILL TAKE ALL STEPS NECESSARY TO ACCOMPLISH THE TRANSFER OF THE UNVESTED SHARES
OF RESTRICTED STOCK TO THE COMPANY.  PARTICIPANT HEREBY APPOINTS THE ESCROW
HOLDER WITH FULL POWER OF SUBSTITUTION, AS PARTICIPANT’S TRUE AND LAWFUL
ATTORNEY-IN-FACT WITH IRREVOCABLE POWER AND AUTHORITY IN THE NAME AND ON BEHALF
OF PARTICIPANT TO TAKE ANY ACTION AND EXECUTE ALL DOCUMENTS AND INSTRUMENTS,
INCLUDING, WITHOUT LIMITATION, STOCK POWERS WHICH MAY BE NECESSARY TO TRANSFER
THE CERTIFICATE OR CERTIFICATES EVIDENCING SUCH UNVESTED SHARES OF RESTRICTED
STOCK TO THE COMPANY UPON SUCH TERMINATION.

 

(D)           THE ESCROW HOLDER WILL TAKE ALL STEPS NECESSARY TO ACCOMPLISH THE
TRANSFER OF SHARES OF RESTRICTED STOCK TO PARTICIPANT AFTER THEY VEST FOLLOWING
PARTICIPANT’S REQUEST THAT THE ESCROW HOLDER DO SO.

 

(E)           SUBJECT TO THE TERMS HEREOF, PARTICIPANT WILL HAVE ALL THE RIGHTS
OF A STOCKHOLDER WITH RESPECT TO THE SHARES WHILE THEY ARE HELD IN ESCROW,
INCLUDING WITHOUT LIMITATION, THE RIGHT TO VOTE THE SHARES AND TO RECEIVE ANY
CASH DIVIDENDS DECLARED THEREON.

 

(F)            IN THE EVENT OF ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN
THE FORM OF CASH, SHARES, OTHER SECURITIES, OR OTHER PROPERTY),
RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION, MERGER,
CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE, OR EXCHANGE OF
SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER CHANGE IN THE CORPORATE
STRUCTURE OF THE COMPANY AFFECTING THE SHARES, THE SHARES OF RESTRICTED STOCK
WILL BE INCREASED, REDUCED OR OTHERWISE CHANGED, AND BY VIRTUE OF ANY SUCH
CHANGE PARTICIPANT WILL IN HIS OR HER CAPACITY AS

 

3

--------------------------------------------------------------------------------


 

OWNER OF UNVESTED SHARES OF RESTRICTED STOCK BE ENTITLED TO NEW OR ADDITIONAL OR
DIFFERENT SHARES OF STOCK, CASH OR SECURITIES (OTHER THAN RIGHTS OR WARRANTS TO
PURCHASE SECURITIES); SUCH NEW OR ADDITIONAL OR DIFFERENT SHARES, CASH OR
SECURITIES WILL THEREUPON BE CONSIDERED TO BE UNVESTED SHARES OF RESTRICTED
STOCK AND WILL BE SUBJECT TO ALL OF THE CONDITIONS AND RESTRICTIONS WHICH WERE
APPLICABLE TO THE UNVESTED SHARES OF RESTRICTED STOCK PURSUANT TO THIS AWARD
AGREEMENT.  IF PARTICIPANT RECEIVES RIGHTS OR WARRANTS WITH RESPECT TO ANY
UNVESTED SHARES OF RESTRICTED STOCK, SUCH RIGHTS OR WARRANTS MAY BE HELD OR
EXERCISED BY PARTICIPANT, PROVIDED THAT UNTIL SUCH EXERCISE ANY SUCH RIGHTS OR
WARRANTS AND AFTER SUCH EXERCISE ANY SHARES OR OTHER SECURITIES ACQUIRED BY THE
EXERCISE OF SUCH RIGHTS OR WARRANTS WILL BE CONSIDERED TO BE UNVESTED SHARES OF
RESTRICTED STOCK AND WILL BE SUBJECT TO ALL OF THE CONDITIONS AND RESTRICTIONS
WHICH WERE APPLICABLE TO THE UNVESTED SHARES OF RESTRICTED STOCK PURSUANT TO
THIS AWARD AGREEMENT.  THE ADMINISTRATOR IN ITS ABSOLUTE DISCRETION AT ANY TIME
MAY ACCELERATE THE VESTING OF ALL OR ANY PORTION OF SUCH NEW OR ADDITIONAL
SHARES OF STOCK, CASH OR SECURITIES, RIGHTS OR WARRANTS TO PURCHASE SECURITIES
OR SHARES OR OTHER SECURITIES ACQUIRED BY THE EXERCISE OF SUCH RIGHTS OR
WARRANTS.

 

(G)           THE COMPANY MAY INSTRUCT THE TRANSFER AGENT FOR ITS COMMON STOCK
TO PLACE A LEGEND ON THE CERTIFICATES REPRESENTING THE RESTRICTED STOCK OR
OTHERWISE NOTE ITS RECORDS AS TO THE RESTRICTIONS ON TRANSFER SET FORTH IN THIS
AWARD AGREEMENT.

 


3.             VESTING SCHEDULE.  EXCEPT AS PROVIDED IN SECTION 4, AND SUBJECT
TO SECTION 5, THE SHARES OF RESTRICTED STOCK AWARDED BY THIS AWARD AGREEMENT
WILL VEST IN ACCORDANCE WITH THE VESTING PROVISIONS SET FORTH IN THE NOTICE OF
GRANT ATTACHED AS PART I OF THIS AWARD AGREEMENT.  SHARES OF RESTRICTED STOCK
SCHEDULED TO VEST ON A CERTAIN DATE OR UPON THE OCCURRENCE OF A CERTAIN
CONDITION WILL NOT VEST IN PARTICIPANT IN ACCORDANCE WITH ANY OF THE PROVISIONS
OF THIS AWARD AGREEMENT, UNLESS PARTICIPANT WILL HAVE BEEN CONTINUOUSLY A
SERVICE PROVIDER FROM THE DATE OF GRANT UNTIL THE DATE SUCH VESTING OCCURS.


 


4.             ADMINISTRATOR DISCRETION.  THE ADMINISTRATOR, IN ITS DISCRETION,
MAY ACCELERATE THE VESTING OF THE BALANCE, OR SOME LESSER PORTION OF THE
BALANCE, OF THE UNVESTED RESTRICTED STOCK AT ANY TIME, SUBJECT TO THE TERMS OF
THE PLAN.  IF SO ACCELERATED, SUCH RESTRICTED STOCK WILL BE CONSIDERED AS HAVING
VESTED AS OF THE DATE SPECIFIED BY THE ADMINISTRATOR.


 


5.             FORFEITURE UPON TERMINATION OF STATUS AS A SERVICE PROVIDER. 
NOTWITHSTANDING ANY CONTRARY PROVISION OF THIS AWARD AGREEMENT, THE BALANCE OF
THE SHARES OF RESTRICTED STOCK THAT HAVE NOT VESTED AT THE TIME OF PARTICIPANT’S
TERMINATION AS A SERVICE PROVIDER FOR ANY REASON WILL BE FORFEITED AND
AUTOMATICALLY TRANSFERRED TO AND REACQUIRED BY THE COMPANY AT NO COST TO THE
COMPANY UPON THE DATE OF SUCH TERMINATION AND PARTICIPANT WILL HAVE NO FURTHER
RIGHTS THEREUNDER.  PARTICIPANT WILL NOT BE ENTITLED TO A REFUND OF THE PRICE
PAID FOR THE SHARES OF RESTRICTED STOCK, IF ANY, RETURNED TO THE COMPANY
PURSUANT TO THIS SECTION 5.  PARTICIPANT HEREBY APPOINTS THE ESCROW AGENT WITH
FULL POWER OF SUBSTITUTION, AS PARTICIPANT’S TRUE AND LAWFUL ATTORNEY-IN-FACT
WITH IRREVOCABLE POWER AND AUTHORITY IN THE NAME AND ON BEHALF OF PARTICIPANT TO
TAKE ANY ACTION AND EXECUTE ALL DOCUMENTS AND INSTRUMENTS, INCLUDING, WITHOUT
LIMITATION, STOCK POWERS WHICH MAY BE NECESSARY TO TRANSFER THE CERTIFICATE OR
CERTIFICATES EVIDENCING SUCH UNVESTED SHARES TO THE COMPANY UPON SUCH
TERMINATION OF SERVICE.


 


6.             DEATH OF PARTICIPANT.  ANY DISTRIBUTION OR DELIVERY TO BE MADE TO
PARTICIPANT UNDER THIS AWARD AGREEMENT WILL, IF PARTICIPANT IS THEN DECEASED, BE
MADE TO PARTICIPANT’S DESIGNATED

 

4

--------------------------------------------------------------------------------


 


BENEFICIARY, OR IF NO BENEFICIARY SURVIVES PARTICIPANT, THE ADMINISTRATOR OR
EXECUTOR OF PARTICIPANT’S ESTATE.  ANY SUCH TRANSFEREE MUST FURNISH THE COMPANY
WITH (A) WRITTEN NOTICE OF HIS OR HER STATUS AS TRANSFEREE, AND (B) EVIDENCE
SATISFACTORY TO THE COMPANY TO ESTABLISH THE VALIDITY OF THE TRANSFER AND
COMPLIANCE WITH ANY LAWS OR REGULATIONS PERTAINING TO SAID TRANSFER.


 


7.             WITHHOLDING OF TAXES.  NOTWITHSTANDING ANY CONTRARY PROVISION OF
THIS AWARD AGREEMENT, NO CERTIFICATE REPRESENTING THE SHARES OF RESTRICTED STOCK
MAY BE RELEASED FROM THE ESCROW ESTABLISHED PURSUANT TO SECTION 5, UNLESS AND
UNTIL SATISFACTORY ARRANGEMENTS (AS DETERMINED BY THE ADMINISTRATOR) WILL HAVE
BEEN MADE BY PARTICIPANT WITH RESPECT TO THE PAYMENT OF INCOME, EMPLOYMENT AND
OTHER TAXES WHICH THE COMPANY DETERMINES MUST BE WITHHELD WITH RESPECT TO SUCH
SHARES.  THE ADMINISTRATOR, IN ITS SOLE DISCRETION AND PURSUANT TO SUCH
PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME, MAY PERMIT PARTICIPANT TO
SATISFY SUCH TAX WITHHOLDING OBLIGATION, IN WHOLE OR IN PART (WITHOUT
LIMITATION) BY (A) PAYING CASH, (B) ELECTING TO HAVE THE COMPANY WITHHOLD
OTHERWISE DELIVERABLE SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE MINIMUM
AMOUNT REQUIRED TO BE WITHHELD, (C) DELIVERING TO THE COMPANY ALREADY VESTED AND
OWNED SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED TO BE
WITHHELD, OR (D) SELLING A SUFFICIENT NUMBER OF SUCH SHARES OTHERWISE
DELIVERABLE TO PARTICIPANT THROUGH SUCH MEANS AS THE COMPANY MAY DETERMINE IN
ITS SOLE DISCRETION (WHETHER THROUGH A BROKER OR OTHERWISE) EQUAL TO THE AMOUNT
REQUIRED TO BE WITHHELD.  TO THE EXTENT DETERMINED APPROPRIATE BY THE COMPANY IN
ITS DISCRETION, IT WILL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO SATISFY ANY
TAX WITHHOLDING OBLIGATIONS BY REDUCING THE NUMBER OF SHARES OTHERWISE
DELIVERABLE TO PARTICIPANT.  IF PARTICIPANT FAILS TO MAKE SATISFACTORY
ARRANGEMENTS FOR THE PAYMENT OF ANY REQUIRED TAX WITHHOLDING OBLIGATIONS
HEREUNDER AT THE TIME ANY APPLICABLE SHARES OTHERWISE ARE SCHEDULED TO VEST
PURSUANT TO SECTIONS 3 OR 4, PARTICIPANT WILL PERMANENTLY FORFEIT SUCH SHARES
AND THE SHARES WILL BE RETURNED TO THE COMPANY AT NO COST TO THE COMPANY.


 


8.             RIGHTS AS STOCKHOLDER.  NEITHER PARTICIPANT NOR ANY PERSON
CLAIMING UNDER OR THROUGH PARTICIPANT WILL HAVE ANY OF THE RIGHTS OR PRIVILEGES
OF A STOCKHOLDER OF THE COMPANY IN RESPECT OF ANY SHARES DELIVERABLE HEREUNDER
UNLESS AND UNTIL CERTIFICATES REPRESENTING SUCH SHARES WILL HAVE BEEN ISSUED,
RECORDED ON THE RECORDS OF THE COMPANY OR ITS TRANSFER AGENTS OR REGISTRARS, AND
DELIVERED TO PARTICIPANT OR THE ESCROW AGENT.  EXCEPT AS PROVIDED IN
SECTION 2(F), AFTER SUCH ISSUANCE, RECORDATION AND DELIVERY, PARTICIPANT WILL
HAVE ALL THE RIGHTS OF A STOCKHOLDER OF THE COMPANY WITH RESPECT TO VOTING SUCH
SHARES AND RECEIPT OF DIVIDENDS AND DISTRIBUTIONS ON SUCH SHARES.


 


9.             NO GUARANTEE OF CONTINUED SERVICE.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
RESTRICTED STOCK OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR

 

5

--------------------------------------------------------------------------------


 


THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.


 


10.           ADDRESS FOR NOTICES.  ANY NOTICE TO BE GIVEN TO THE COMPANY UNDER
THE TERMS OF THIS AWARD AGREEMENT WILL BE ADDRESSED TO THE COMPANY, IN CARE OF
ITS GENERAL COUNSEL AT COPART, INC., 4665 BUSINESS CENTER DRIVE, FAIRFIELD,
CALIFORNIA, 94534, OR AT SUCH OTHER ADDRESS AS THE COMPANY MAY HEREAFTER
DESIGNATE IN WRITING.


 


11.           GRANT IS NOT TRANSFERABLE.  EXCEPT TO THE LIMITED EXTENT PROVIDED
IN SECTION 6, THE UNVESTED SHARES SUBJECT TO THIS GRANT AND THE RIGHTS AND
PRIVILEGES CONFERRED HEREBY WILL NOT BE TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED IN ANY WAY (WHETHER BY OPERATION OF LAW OR OTHERWISE) AND WILL NOT
BE SUBJECT TO SALE UNDER EXECUTION, ATTACHMENT OR SIMILAR PROCESS.  UPON ANY
ATTEMPT TO TRANSFER, ASSIGN, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF ANY
UNVESTED SHARES OF RESTRICTED STOCK SUBJECT TO THIS GRANT, OR ANY RIGHT OR
PRIVILEGE CONFERRED HEREBY, OR UPON ANY ATTEMPTED SALE UNDER ANY EXECUTION,
ATTACHMENT OR SIMILAR PROCESS, THIS GRANT AND THE RIGHTS AND PRIVILEGES
CONFERRED HEREBY IMMEDIATELY WILL BECOME NULL AND VOID.


 


12.           BINDING AGREEMENT.  SUBJECT TO THE LIMITATION ON THE
TRANSFERABILITY OF THIS GRANT CONTAINED HEREIN, THIS AWARD AGREEMENT WILL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE HEIRS, LEGATEES, LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


 


13.           ADDITIONAL CONDITIONS TO RELEASE FROM ESCROW.  THE COMPANY WILL
NOT BE REQUIRED TO ISSUE ANY CERTIFICATE OR CERTIFICATES FOR SHARES HEREUNDER OR
RELEASE SUCH SHARES FROM THE ESCROW ESTABLISHED PURSUANT TO SECTION 2 PRIOR TO
FULFILLMENT OF ALL THE FOLLOWING CONDITIONS: (A) THE ADMISSION OF SUCH SHARES TO
LISTING ON ALL STOCK EXCHANGES ON WHICH SUCH CLASS OF STOCK IS THEN LISTED;
(B) THE COMPLETION OF ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES
UNDER ANY STATE OR FEDERAL LAW OR UNDER THE RULINGS OR REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER GOVERNMENTAL REGULATORY BODY,
WHICH THE ADMINISTRATOR WILL, IN ITS ABSOLUTE DISCRETION, DEEM NECESSARY OR
ADVISABLE; (C) THE OBTAINING OF ANY APPROVAL OR OTHER CLEARANCE FROM ANY STATE
OR FEDERAL GOVERNMENTAL AGENCY, WHICH THE ADMINISTRATOR WILL, IN ITS ABSOLUTE
DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE; AND (D) THE LAPSE OF SUCH
REASONABLE PERIOD OF TIME FOLLOWING THE DATE OF GRANT OF THE RESTRICTED STOCK AS
THE ADMINISTRATOR MAY ESTABLISH FROM TIME TO TIME FOR REASONS OF ADMINISTRATIVE
CONVENIENCE.


 


14.           PLAN GOVERNS.  THIS AWARD AGREEMENT IS SUBJECT TO ALL TERMS AND
PROVISIONS OF THE PLAN.  IN THE EVENT OF A CONFLICT BETWEEN ONE OR MORE
PROVISIONS OF THIS AWARD AGREEMENT AND ONE OR MORE PROVISIONS OF THE PLAN, THE
PROVISIONS OF THE PLAN WILL GOVERN.  CAPITALIZED TERMS USED AND NOT DEFINED IN
THIS AWARD AGREEMENT WILL HAVE THE MEANING SET FORTH IN THE PLAN.


 


15.           ADMINISTRATOR AUTHORITY.  THE ADMINISTRATOR WILL HAVE THE POWER TO
INTERPRET THE PLAN AND THIS AWARD AGREEMENT AND TO ADOPT SUCH RULES FOR THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT
THEREWITH AND TO INTERPRET OR REVOKE ANY SUCH RULES (INCLUDING, BUT NOT LIMITED
TO, THE DETERMINATION OF WHETHER OR NOT ANY SHARES OF RESTRICTED STOCK HAVE
VESTED).  ALL ACTIONS TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY
THE ADMINISTRATOR IN GOOD FAITH WILL BE FINAL AND BINDING UPON PARTICIPANT, THE
COMPANY AND ALL OTHER INTERESTED PERSONS.  NO MEMBER OF THE ADMINISTRATOR WILL
BE PERSONALLY LIABLE FOR ANY ACTION,

 

6

--------------------------------------------------------------------------------


 


DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR
THIS AWARD AGREEMENT.


 


16.           ELECTRONIC DELIVERY.  THE COMPANY MAY, IN ITS SOLE DISCRETION,
DECIDE TO DELIVER ANY DOCUMENTS RELATED TO THE SHARES OF RESTRICTED STOCK
AWARDED UNDER THE PLAN OR FUTURE RESTRICTED STOCK THAT MAY BE AWARDED UNDER THE
PLAN BY ELECTRONIC MEANS OR REQUEST PARTICIPANT’S CONSENT TO PARTICIPATE IN THE
PLAN BY ELECTRONIC MEANS.  PARTICIPANT HEREBY CONSENTS TO RECEIVE SUCH DOCUMENTS
BY ELECTRONIC DELIVERY AND AGREES TO PARTICIPATE IN THE PLAN THROUGH ANY ON-LINE
OR ELECTRONIC SYSTEM ESTABLISHED AND MAINTAINED BY THE COMPANY OR ANOTHER THIRD
PARTY DESIGNATED BY THE COMPANY.


 


17.           CAPTIONS.  CAPTIONS PROVIDED HEREIN ARE FOR CONVENIENCE ONLY AND
ARE NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THIS AWARD
AGREEMENT.


 


18.           AGREEMENT SEVERABLE.  IN THE EVENT THAT ANY PROVISION IN THIS
AWARD AGREEMENT WILL BE HELD INVALID OR UNENFORCEABLE, SUCH PROVISION WILL BE
SEVERABLE FROM, AND SUCH INVALIDITY OR UNENFORCEABILITY WILL NOT BE CONSTRUED TO
HAVE ANY EFFECT ON, THE REMAINING PROVISIONS OF THIS AWARD AGREEMENT.


 


19.           MODIFICATIONS TO THE AGREEMENT.  THIS AWARD AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING OF THE PARTIES ON THE SUBJECTS COVERED.  PARTICIPANT
EXPRESSLY WARRANTS THAT HE OR SHE IS NOT ACCEPTING THIS AWARD AGREEMENT IN
RELIANCE ON ANY PROMISES, REPRESENTATIONS, OR INDUCEMENTS OTHER THAN THOSE
CONTAINED HEREIN.  MODIFICATIONS TO THIS AWARD AGREEMENT OR THE PLAN CAN BE MADE
ONLY IN AN EXPRESS WRITTEN CONTRACT EXECUTED BY A DULY AUTHORIZED OFFICER OF THE
COMPANY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN OR THIS AWARD
AGREEMENT, THE COMPANY RESERVES THE RIGHT TO REVISE THIS AWARD AGREEMENT AS IT
DEEMS NECESSARY OR ADVISABLE, IN ITS SOLE DISCRETION AND WITHOUT THE CONSENT OF
PARTICIPANT, TO COMPLY WITH SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”) OR TO OTHERWISE AVOID IMPOSITION OF ANY ADDITIONAL TAX
OR INCOME RECOGNITION UNDER SECTION 409A OF THE CODE IN CONNECTION TO THIS AWARD
OF RESTRICTED STOCK.


 


20.           AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN.  BY ACCEPTING
THIS AWARD, PARTICIPANT EXPRESSLY WARRANTS THAT HE OR SHE HAS RECEIVED AN AWARD
OF RESTRICTED STOCK UNDER THE PLAN, AND HAS RECEIVED, READ AND UNDERSTOOD A
DESCRIPTION OF THE PLAN.  PARTICIPANT UNDERSTANDS THAT THE PLAN IS DISCRETIONARY
IN NATURE AND MAY BE AMENDED, SUSPENDED OR TERMINATED BY THE COMPANY AT ANY
TIME.


 


21.           GOVERNING LAW.  THIS AWARD AGREEMENT WILL BE GOVERNED BY THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.  FOR PURPOSES OF LITIGATING ANY DISPUTE THAT ARISES UNDER
THIS AWARD OF RESTRICTED STOCK OR THIS AWARD AGREEMENT, THE PARTIES HEREBY
SUBMIT TO AND CONSENT TO THE JURISDICTION OF THE STATE OF CALIFORNIA, AND AGREE
THAT SUCH LITIGATION WILL BE CONDUCTED IN THE COURTS OF SOLANO COUNTY,
CALIFORNIA, OR THE FEDERAL COURTS FOR THE UNITED STATES FOR THE NORTHERN
DISTRICT OF CALIFORNIA, AND NO OTHER COURTS, WHERE THIS AWARD OF RESTRICTED
STOCK IS MADE AND/OR TO BE PERFORMED.

 

7

--------------------------------------------------------------------------------